﻿On behalf of the Iraqi delegation, I should like to express to you, Mr. President, our congratulations on your election to the presidency of the thirty-fifth session of the General Assembly. I am convinced that thanks to your wisdom and great competence, at this session the Assembly will achieve fruitful and constructive results.
74.	I should also like to express our thanks and appreciation to your predecessor, Mr. Salim Ahmed Salim, who carried out his duties with excellent ability and competence during the thirty-fourth session, as well as during the sixth and seventh emergency special sessions and the eleventh special session.
75.	Iraq has been one of the staunchest adherents of the policy of non-alignment, which is based on the principles of non-interference in internal affairs, respect for the national sovereignty of all States and the preservation of peace and security in the world. In addition, our foreign policy does not tolerate any interference in the independence of Iraq and the Arab countries, or in our sovereignty, territorial integrity and internal affairs in any form, of any origin or on any pretext whatsoever. In adhering to these principles in its non-aligned foreign policy, Iraq proceeds from a profound need and a long national and pan-Arab experience in this regard.
76.	Any disequilibrium in the bases of balance in State relations would certainly impair the rights and sovereignty of one side in favour of another. In order to avoid this phenomenon, which has often led to tension and crisis, it is imperative to found international co-operation on rules that aim at the achievement of common interests within the framework of respect for sovereignty and non-interference in internal affairs. That is particularly true in the case of neighbouring States because the geographical reality imposes upon them a policy of good-neighbourliness.
77.	In its relations with Iran, Iraq has adhered firmly to that policy, which is based on a number of realities that arise from the historical and religious ties between the peoples of Iraq and Iran. Our policy has always been and still is favourable to any factor that strengthens the relations between the two countries, avoids the outbreak of crisis and takes account of common interests. In this connection, while Iraq has fully understood its international responsibility, at the same time it has not lost sight of its national sovereignty and pan-Arab duties as a part of the Arab nation.
78.	The relations of Iraq with Iran have reached a grave crisis point because of the policies of successive regimes in Iran which have considered Iraq and the Arab homeland, particularly the Arab Gulf area, as a sphere for domination.
79.	Those policies have been expressed in different forms appropriate to the particular exigencies of the time. During the rule of the Shah, arrogance, aggression, territorial expansion at the expense of others and attempts to harm Iraq's national sovereignty and the inalienable rights of the Arab nation were a constant pattern. Iraq and the Arab nation were regarded as a sphere of influence for the expansionist plans of Iranian interests. That policy has been followed throughout history by the "Persian State" against its neighbours.
80.	When the revolution of 17 July 1968 took place in Iraq, Iraqi-Iranian relations experienced two rival phenomena. On the one hand, the Shah of Iran was being prepared, with great assistance from the West and in particular from the United States of America, to play the role of policeman in the region. On the other hand, the new regime in Iraq was struggling to build up a new society and for the consolidation of national independence.
81.	Thus the Iranian regime found its policy of exerting pressure on others met with resistance from Iraq and it was consequently necessary to destabilize Iraq. This began with a propaganda campaign in various forms, which was escalated to a political crisis coupled with a consistent and continuous policy of interference in the internal affairs of Iraq, whether through the exportation of plots or the backing of rebellion.
82.	The Shah at first began to consolidate Iran's territorial encroachments upon Iraq's land frontiers. Iranian border posts were pushed forward inside Iraqi territory and roads were opened between them in such a way as to include large areas of Iraqi lands inside Iran. All that was done with the support of military forces in order to impose those encroachments by force. Then the Shah began to demand changes in the frontier of the Shatt-al-Arab, contrary to the legal situation then prevailing. When that demand was met by Iraq's refusal, the Shah unilaterally terminated the Boundary Treaty of 1937. Then, in order to achieve his political aims and territorial demands, the Shah began to exert military pressure, directly and indirectly, thus abandoning the traditional means he had followed in the past to achieve his ambitions. He thought that by military means he could ensure the achievement of his expansionist aims and ambitions. So Iran committed its armed aggression against Iraqi border areas in central and southern Iraq in 1974, regarding which Iraq brought a complaint against Iran before the Security Council. A more dangerous step was exemplified by the broad co-operation which the Shah initiated with the reactionary secessionist rebellion in northern Iraq. He began to exercise a direct role in the field in order to dismember Iraq.
83.	The Shah's support for the secessionist rebellion was limitless. He provided the reactionary leadership of the rebellion with huge quantities of modern and sophisticated armaments and put at its disposal all kinds of facilities— material, military and political, including the services of his advanced information system. In that respect, the Shah was like Israel, whose Prime Minister declared on 29 September 1980, as reported in The New York Times of the same day, that it had provided Barzani with weapons, equipment and instructors and provided the rebels with training from 1965 to 1975. Iraq, with its devoted sons from all sects, religions and national minorities, fought a vicious conflict against that agent clique and those who stood behind it. We were inspired by the honour of Iraq and the duty to defend the unity of our homeland. Our people made all the sacrifices required by the battle.
84.	The military situation reached a dangerous point when the Shah advanced his military forces on numerous occasions to fight directly against our forces on various fronts with a view to supporting the military position of the agent rebellion. The situation reached a more dangerous level in relation to Iraq's capability when we were surprised by the October war of 1973, in which Iraq had inevitably to participate in consonance with its pan-Arab position and responsibilities.
85.	In 1975, however, when the late President of Algeria, Houari Boumediene, took the initiative of communicating with Iraq and Iran and suggesting direct negotiations between them in Algiers regarding all their differences, Iraq agreed to that initiative in the interests of preserving Iraq's security and national unity. Those negotiations met with success and resulted in the conclusion on 6 March 1975 of the Algiers Agreement, which represented a settlement. The political and juridical aspects were balanced in the agreement in a manner that made the impairment of any element thereof a violation of that balance and a reason for the total failure of the agreement. That was explicitly provided in paragraph 4 of the Agreement.
86.	What follows logically from that Agreement is that in implementing it the two parties should have achieved the balanced gains that they had agreed upon. But what happened in fact was that Iran achieved a direct and instant gain as soon as the Algiers Agreement entered into force. Iran's position on the Shatt-al-Arab became that of a partner in sovereignty over a large part of the river on the basis of the new delimitation of the frontier line therein on the basis of the thalweg. As against that, Iran agreed to give up the Iraqi lands which it had previously encroached upon and to stop its support for the secessionist Barzani.
87.	Then, the new regime in Iran came to power. Iraq saw that event as a welcome sign, because it ended a regime whose policies were based on aggression and interference in the internal affairs of others and in particular of Iraq and the Arab homeland.
88.	Iraq presented through its President its felicitations to the Iranian peoples, expressing the hope that the new republican regime would work actively for the maintenance of Iran's role in the service of peace and justice in the world and the forging of the strongest relations of friendship and good-neighbourliness with the Arab countries in general and with Iraq in particular. When the new regime in Iran announced its willingness to have Iran join the non-aligned movement, Iraq was the first country to bless that move and declared its welcome to and support for Iran's application to the membership of the movement.
89.	Iraq pursued all possible avenues with genuine good will to establish relations with the new regime in Iran with a view to achieving fruitful co-operation in all fields. Iraq expressed this sincere intention through Iraqi official statements and through diplomatic channels.
90.	But the actual state of affairs indicated that the sincere effort that Iraq was making was being met by contrary intentions which did not preserve the basis that permitted the two countries to establish good and fruitful relations. Moreover, the relations between the two countries were marred by an intentional act on the part of the new authorities in Iran, which aimed at the disruption of the existing relations between the two countries and which dangerously aggravated the situation. It was later established that the new regime in Iran had been harbouring those contrary intentions since the first days of its assumption of power. The Iranian regime recalled to Iran from the United States the leaders of the rebel faction of Barzani, his sons and followers. After the death of Barzani his sons and followers returned to Iran, where they were granted refuge, assistance and permission to use Iranian territory as a base of operations for threatening Iraq and interfering with its internal security and national integrity.
91.	Moreover, the Iranian Government has never ceased harming the good-neighbourly relations between the two countries. It facilitated acts of infiltration of a subversive nature. In many Iraqi towns, acts of murder, sabotage and poisoning of water and fishery resources were committed with the support of the Iranian Government. The situation was not limited to such activity. The Iranian acts went further to instigate trouble, sectarian and religious dissension and the commission of acts of plunder in the border areas by groups called "revolutionary guards".
92.	It is worth emphasizing that the Government of Iraq addressed numerous diplomatic notes to the Iranian Government through its embassy at Baghdad. In those notes, all the Iranian violations regarding the matters I have mentioned were clearly stated. In order to give an idea of the number of those violations, we have distributed to the delegations of Member States a brief account of a sample of the violations and a map indicating Iranian encroachments on our land frontiers—frontiers that were delimited clearly and drawn jointly on the new maps by the two parties, and re-demarcated on the land by building anew the old frontier pillars of 1913, which number 126, and the new additional pillars, which number 593, established in 1975. We shall also distribute a detailed study with maps on the evolution of the legal regime of the Iraqi-Iranian frontier since 1520.
93.	What I should like to mention now as an example is that during the period from June to September 1980, Iran committed 187 violations and military actions across the Iraqi frontiers against populated cities and villages, roads and border posts.
94.	On 4 September 1980 a dangerous turning point in the chain of those violations occurred. The Iranian military forces used American-made heavy artillery of 175 mm. calibre to bombard the towns of Khanaqin and Mendili, causing thereby severe loss of life and damage to property. It is worth mentioning that that concentrated savage bombardment was carried out from the area of Zain Al Qaws which is situated between frontier pillars 46 and 51 deep inside Iraq's territory.
95.	At noon on 7 September 1980, there was again the same savage bombardment. We called the charge d'affaires of the Iranian Embassy at Baghdad to the Foreign Ministry on that date and delivered a note to him. In it we stated that Iranian military units had encroached upon numerous areas of Iraqi territory as was the case, among others, in Zain Al Qaws, and that those encroachments had continued, contrary to the Frontier Treaty of 1975 between the two countries. We requested him to convey to his Government that it should immediately end those encroachments. But the Iranian forces continued their bombardments until nightfall of that day. On the following day, 8 September 1980, the Iranian charge d'affaires was again called in to the Foreign Ministry and we handed him another note. In that note we stated that the Iraqi military forces, in the exercise of our legitimate right to self-defence, were forced to end the Iranian occupation of Zain Al Qaws and regain the occupied Iraqi territories.
96.	In the note, the Government of the Republic of Iraq also expressed its hope that the Iranians would learn from that event and give back the Iraqi lands which Iran had encroached upon in previous times, as was agreed upon in the 1975 Treaty hence avoiding the possibility of wider confrontation between the two countries. But the following days witnessed concentrated military activities by the Iranian military forces inside the Iraqi territories that had been encroached upon. My Government found it necessary once again to call in the Iranian charge d'affaires to the Foreign Ministry on 11 September 1980. He was handed a detailed note this time stating three points.
97.	First, from our observation of Iranian conduct and reactions, we had reached various conclusions the first of which was that, because of the confusion in Iran and the disordered structure and information sources of the Iranian State, the Iranian leadership might not have been aware of the fact that Iran had encroached upon Iraqi territories in contravention of international law and past agreements between the two countries, including the Algiers Agreement of 1975. If this was so, we advised the Iranian leadership to ask the Iranian authorities responsible for matters of frontiers and agreements in order to ascertain our point of view and thus base its action on knowledge rather than myth.
98.	Secondly, the Iranian leadership had to realize that striking at cities populated by civilians, as it did in bombarding Khanaqin and Mendili, was neither a simple matter nor a game of violence of the sort with which the Iranian officials entertain themselves at times inside Iran. Striking at Iraqi cities is considered a grave matter which should be avoided by Iran, if it does not wish relations between the two countries to deteriorate dangerously. The rulers of Iran alone will bear the responsibility of those aggressive actions before God, the Iranian people and world public opinion.
99.	Thirdly, Iraq has no ambition with regard to Iranian territories.
100.	But all those diplomatic notes went unheeded, as we received no response to them.
101.	In view of the continual Iranian violations of the Algiers Agreement of 1975 and the insistence upon the justification for those violations, which was made clear by the announcements of official Iranian circles to the effect that the Agreement was suspect, that did not meet Iran's interests and that Iran did not consider itself bound by it, it was established by the Government that the Iranian Government had violated the elements of the comprehensive settlement contained in the Algiers Agreement and that it had terminated it. Consequently, the Government of the Republic of Iraq decided to consider the Agreement and those following and based upon it as terminated on the part of Iraq after Iran had terminated them by word and deed. This was done in accordance with paragraph 4 of the Algiers Agreement and article 4 of the Treaty on International Borders and Good-Neighbourly Relations of 1975, which was based on the Algiers Agreement. On that occasion Iraq called upon the Iranian authorities to accept the new situation and act rationally and wisely in view of the exercise by Iraq of its legitimate rights and full sovereignty in all its land territories and fluvial territory in Shatt-al-Arab, as was the case before the Algiers Agreement.
102.	The Government of the Republic of Iraq was forced to take the measures I have just indicated since the ruling authorities in Iran persisted in gravely violating their inter-national obligations. Having exhausted all the peaceful means of persuading Iran to heed its obligations, my Government was left with only one choice, namely, the exercise of self-defence for the purpose of restoring Iraq's sovereignty over the totality of its territory.
103.	Despite the fact that my Government had declared through its highest officials that it did not wish to have any war with Iran, that it did not want to extend the conflict beyond the limits of the restoration of Iraq's legitimate rights of territorial sovereignty, and that Iraq did not have any territorial ambitions in Iran, the Iranian Government nevertheless escalated the conflict. On 19 September it began to bombard with heavy artillery and bomber planes densely populated areas in Iraq, vital economic establishments, Iraqi and foreign incoming and outgoing vessels in the Shatt-al-Arab and the navigational channels in the river, as well as its approaches in the Arab Gulf.
104.	In the face of these savage acts, my Government issued a statement warning the ruling authorities in Iran of the consequences of that escalation and the indiscriminate strikes which they had committed, putting the full responsibility upon those authorities. My Government also explained in that statement that the acts committed by Iran made it necessary to direct preventive strikes against Iranian military targets inside Iran with a view to protecting the safety, security and vital interests of Iraq. Thus, once again, Iraq was forced to exercise its right to preventive self-defence in accordance with international law, in order to repel aggression.
105.	The existing Iraqi-Iranian armed conflict on which the eyes of the whole world are focused represents, as I have shown, an in dissociable component of an established Iranian policy. That policy has been practised by different Iranian Governments throughout history, irrespective of their declared intentions, against Iraq and the Arab nation. What I have shown the General Assembly of the developments that led to this conflict is fully corroborated by the statements of the various Iranian officials. We have already had occasion to reply to those statements in our letters, which have been distributed as documents of the General Assembly and the Security Council. If the ruling authorities in Iran do not really intend to expand at the expense of Arab national interests and if they honestly stand for the defence of those interests against the Zionist enemy, then we are entitled to wonder about the reasons for their retention of the three Arab islands, Abu Moussa, the Greater Tunb and the Lesser Tunb, which Iran occupied in the time of the Shah.
106.	In addition, if the Iranian Government really intends to co-operate fruitfully with its neighbours through the establishment of friendly and good-neighbourly relations, then why has it not fulfilled its obligations towards Iraq and the Arab nation, when all in the Arab world gave their blessing to the Iranian revolution when it occurred?
107.	Iraq would like to emphasize from this rostrum a number of points previously declared by us on numerous occasions. First, Iraq is not responsible for the armed conflict with Iran to which past events have led; rather, it is the ruling authorities in Iran who bear the full responsibility. Secondly, Iraq is defending its legitimate right to sovereignty, honour and dignity, and is ready to make all the necessary sacrifices to defend those rights. Thirdly, Iran must realize that we shall not sacrifice the rights and interests of Iraq and the Arab nation as a whole. We shall oppose any attempt to interfere in our internal affairs, sovereignty and pan-Arab interests. Fourthly, Iraq realizes fully the importance of preserving international peace and security and world economic interests, in particular those relating to the flow of oil. We shall do all we can to prevent the ruling authorities in Iran from adversely affecting those interests. Fifthly, Iraq has expressed recently in the Security Council and through President Saddam Hussein in his letter addressed to the Secretary-General on 29 September 1980 its readiness to halt the hostilities immediately if the other side will undertake to do the same and to resort to negotiations, directly or through a third party or an international body or organization, in order to find an equitable and honourable solution.
108.	Moreover, Iraq expressed, as stated again by President Saddam Hussein through President Mohammad Ziaul-Haq of Pakistan during the meeting of the Foreign Ministers of the Islamic Conference, held in New York on 1 October 1980, its readiness to declare a cease-fire unilaterally from 5 to 8 October 1980 in order to create the best conditions for the noble efforts aimed at stopping bloodshed, achieving peace and stressing the humanitarian and legitimate content of Iraqi and Arab rights.
109.	Finally, I should like to end my statement by quoting what the President of our Republic said in his comprehensive speech on 27 September 1980.
"We are not of those who are tempted by power and who lose their senses in victory and impose illegitimate conditions on others, even if they are aggressors with evil intentions. We do not impose illegitimate conditions, nor do we have any ambitions. We establish clear and noble principles: the principles of right, goodness and peace before the Iranian peoples, the countries of the region, the Arab nation and the world as a whole. What we demand is the clear, legal and actual recognition by the Iranian Government of Iraq's historic and legitimate rights over its lands and waters, the adherence by it to the policy of good-neighbourliness, the renunciation of its racist, aggressive and expansionist attitudes and its evil attempts to interfere in the internal affairs of the countries of the region and the return of every inch of the homeland which it has usurped. The Iranian Government should look upon its rights, as well as those of the Arabs and Iraqis, on these bases and it should respect international law and custom, as well as international covenants."
